—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered November 15, 1991, convicting defendant, after a jury trial, of robbery in the first degree and second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, criminal possession of a weapon in the fourth degree and menacing, and sentencing him to concurrent *414prison terms of IVi to 22 Vá years for the first degree robbery count, 5 to 15 years for the second degree robbery count, 2 to 6 years each on the grand larceny and stolen property counts, 1 year on the weapon count, and 90 days on the menacing count, unanimously modified, on the law, to the extent of reducing the sentence imposed on the possession of stolen property count to a definite sentence of 1 year in prison, and otherwise affirmed.
Defendant’s claim that the court’s charge failed to properly instruct the jury that his case must be evaluated independently of that of his codefendant is without merit. The charge, as a whole, adequately conveyed the proper standard (see, People v Merriweather, 175 AD2d 90, lv denied 78 NY2d 1013).
The People concede that criminal possession of stolen property in the fifth degree is a class A misdemeanor (see, Penal Law § 165.40), for which the maximum sentence is one year in prison (Penal Law § 70.15 [1]), and thus we modify the sentence.
We have considered the defendant’s remaining argument, and find it to be without merit. Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.